DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . . This office action is in response to the filing of 11/08/2021. 

Note: Examiner Hung Dang is retired. This case is transferred to other examiner, who will start considering the case from a beginning. Applicant argument filled on 11/08/2021 have been fully considered, appears claimed invention comprising a plural of distinct species. A restriction is required.

Election/Restrictions
Any response to this restriction requirement, applicant is required to elect a single invention/specie to which the claims must be restricted. 

This application contains claims directed to the following patentably distinct species.
 
Specie 1, an embodiment of a laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient, comprising a mobile computing device, a voice control process and a control module, as in fig. 4, including claims 1-10;

 a laser module and a wearable assembly, as in fig. 1, including claims 11-16 and 26-31.

Specie 3, an embodiment of a method for delivering laser energy to an eye of a patient using a laser indirect ophthalmoscope system, comprising capturing audio data; generating parameter information and setting parameters, including claims 17-25;

Specie 4, an embodiment of a laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient, comprising a mobile computing device, a control module and a wireless communication interface, including claim 32;

Specie 5, an embodiment of a laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient, comprising an activation unit, a mobile computing device and a control module, including claim 33;

Specie 6, an embodiment of a laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient, comprising a laser module and a plurality of interchangeable batteries, as in fig. 9, including claim 34.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.  If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872